     Case: 1:19-cv-00076-NBB-DAS Doc #: 56 Filed: 04/27/21 1 of 7 PageID #: 340




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

PAMELA D. GREEN AND MARCUS GREEN                                                       PLAINTIFFS

V.                                                           CAUSE NO: 1:19-CV-76-NBB-DAS

SPECIALIZED LOAN SERVICING, LLC                                                       DEFENDANT

            ORDER GRANTING MOTION TO DISALLOW PLAINTIFFS’
        USE OF EXPERTS FOR FAILURE TO MAKE A TIMELY DISCLOSURE

       Before the court is defendant Specialized Loan Servicing, LLC’s (“SLS”) Motion to

Disallow Plaintiffs’ Use of Experts for Failure to Make a Timely Disclosure. Docket 46. The

plaintiffs Pamela D. Green and Marcus Green have filed a response (Docket 50) and SLS a reply.

Docket 51. On April 12, 2021, the court conducted a hearing where counsel provided arguments

regarding the instant Motion.

                                 I.   Facts and Procedural History

       SLS seeks to prohibit the plaintiffs from using experts and any evidence requiring expert

testimony in the trial of this matter for their failure to properly disclose experts within the time

period prescribed by the Case Management Order. Docket 46; see Docket 31. Additionally, SLS

identifies certain responses to discovery requests propounded to the plaintiffs seeking

information regarding the use of experts and expert testimony at trial to argue the plaintiffs’

responses are “woefully deficient.”

       For example, SLS asked the plaintiffs to “identify each person whom Plaintiff expects to

call as an expert witness and the subject matter for which each expert is expected to testify.” The

plaintiffs’ discovery response states “the Greens have made no such decisions at this time. The

Greens will designate any expert witnesses consistent with the Case Management Order in this

case.” SLS asked the plaintiffs to “produce any and all reports prepared by an expert whom
     Case: 1:19-cv-00076-NBB-DAS Doc #: 56 Filed: 04/27/21 2 of 7 PageID #: 341




Plaintiffs expect to call as a witness in the trial of this case.” The plaintiffs responded “the

Greens have not made any decision about retaining any expert witnesses at this time. They will

supplement at the appropriate point in this litigation. However, all treating medical providers are

expected to be non-retained expert fact witnesses at trial.” Finally, when asked in discovery to

“produce any and all medical records and medical billing related to the healthcare providers and

visits identified [in an earlier response],” the plaintiffs stated “all responsive documents to this

request are either already in the possession or control of SLS, third parties (such as medical

treatment providers, Ron Robinson/State Farm, Kimberly Bowling, esq; or M. Terre Vardaman,

esq., or the major credit reporting bureaus), or they have been produced by the Greens.”

       Citing Federal Rule of Civil Procedure 26(a)(2) and Local Uniform Civil Rule

26(a)(2)(D), SLS argues that the plaintiffs’ failure to disclose any specially retained experts or

non-retained experts on or before February 5, 2021, the deadline imposed by the Case

Management Order,1 mandates their exclusion. Considering the plaintiffs’ “inadequate discovery

responses” and failure to disclose any expert witnesses, SLS argues that the plaintiffs cannot

establish that their failure to provide the requested information or identify a witness was

“substantially justified or [] harmless” to allow any such use at trial. See Fed. R. Civ. P. 37(c)(1).

                                           II.   Discussion

       Federal Rule of Civil Procedure 26(a)(2)(A) requires a party to disclose “the identity of

any person who may be used at trial to present evidence under Rules 702, 703, or 705 of the

Federal Rules of Evidence. Rule 26(a)(2)(B) provides “this disclosure must be accompanied by a

written report – prepared and signed by the witness – if the witness is one retained or specially


1
 In addition to the plaintiffs’ February 5, 2021 expert designation deadline, the August 13, 2020 Case
Management Order set the parties’ discovery deadline for March 26, 2021 and motions deadline for April
9, 2021. Docket 31. These deadlines have expired without a request by any party for an extension of
same.
     Case: 1:19-cv-00076-NBB-DAS Doc #: 56 Filed: 04/27/21 3 of 7 PageID #: 342




employed to provide expert testimony in the case…” Additionally, Local Uniform Civil Rule

26(a)(2) echoes these requirements and further provides

       (A)     A party must make full and complete [expert] disclosure as required by
               Fed.R.Civ.P. 26(a)(2) and L.U.CIV.R. 26(a)(2)(D) no later than the time
               specified in the case management order by serving the disclosure on all
               counsel of record and concomitantly filing a Notice of Service of Expert
               Disclosure with the court. Absent a finding of just cause, failure to make
               full expert disclosures by the expert designation deadline is grounds for
               prohibiting introduction of that evidence at trial.

               […]

       (D)     A party must designate physicians and other witnesses who are not retained
               or specially employed to provide expert testimony but who are expected to
               be called to offer expert opinions at trial. No written report is required from
               such witnesses, but the party must disclose the subject matter on which the
               witness is expected to present evidence under FED.R.EVID. 702, 703 or 705,
               and a summary of the facts and opinions to which the witness is expected
               to testify.
“If a party fails to provide information or identify a witness as required by Rule 26(a) or (e), the

party is not allowed to use that information or witness to supply evidence on a motion, at a

hearing, or at a trial, unless the failure was substantially justified or is harmless.” Fed.R.Civ.P.

37(c)(1). In determining whether the testimony of a late-designated expert witness should be

permitted the court considers four factors: (1) the explanation for the failure to identify the

witness; (2) the importance of the testimony; (3) potential prejudice in allowing the testimony;

and (4) the availability of a continuance to cure such prejudice. Hamburger v. State Farm Mut.

Auto. Ins. Co., 361 F.3d 875, 883 (5th Cir. 2004) (citing Geiserman v. MacDonald, 893 F.2d

787, 791 (5th Cir.1990)).

       According to the Advisory Committee Note to Rule 37, this sanction provides “a strong

inducement for disclosure of material that the disclosing party would expect to use as evidence,

whether at a trial, at a hearing, or on a motion,” by the deadline. The purpose of these disclosure

requirements is to “eliminate unfair surprise to the opposing party.” Hill v. Koppers Indus., 2009
        Case: 1:19-cv-00076-NBB-DAS Doc #: 56 Filed: 04/27/21 4 of 7 PageID #: 343




WL 3246630, at *2 (N.D. Miss. Sept. 30, 2009), citing Muldrow ex rel. Estate of Muldrow v. Re-

Direct, Inc., 493 F.3d 160, 167 (D.C. Cir. 2007).

          Normally the court considers the aforementioned factors in order to determine whether to

permit the testimony of a late-designated expert. However, here, the plaintiffs have yet to submit

even an untimely expert designation or move for an extension of their expert designation

deadline.2 Nevertheless, the court will consider the factors considered in determining whether the

testimony of a late-designated expert witness should be permitted.

          The plaintiffs explain that they have been unable to designate their expert witnesses

because they do not yet have possession of “potential non-retained expert witnesses’ relevant

files and records.” They state that SLS has issued subpoenas duces tecum to “eight third parties

with relevant information and records to the claims and defenses in this action” and that the

plaintiffs are waiting for the responses to SLS’s subpoenas to be shared with them so that the

“plaintiffs will [then] have the necessary information that they need to fully designate their

treating medical providers, previously disclosed to SLS in this litigation, as non-retained expert

witnesses under Rule 26(a)(2)(C).”

          Aside from failing to obtain via discovery or third-party subpoenas the information

needed to prove the plaintiffs’ claims, counsel for plaintiffs contends his failure to move to

amend the Case Management Order is “[t]he one sin committed in discovery.” He admits to

failing to file a motion to extend the expert designation and discovery deadlines claiming that the

plaintiffs should not be penalized for his “excusable neglect.” In an attempt to cure this “one




2
    The plaintiffs’ response contains a request for an extension of time, which is discussed below. See fn. 3.
     Case: 1:19-cv-00076-NBB-DAS Doc #: 56 Filed: 04/27/21 5 of 7 PageID #: 344




sin,” counsel states that—if the court allows—the plaintiffs will file their expert designations

within fourteen days of receipt of documents responsive to SLS’s subpoenas.3

         The court finds this explanation wholly insufficient. Foremost, the plaintiffs cannot rest

on incomplete discovery responses to satisfy their expert disclosure requirements – even for

treating medical providers who will testify as non-retained expert witnesses. For such witnesses,

Federal Rule of Civil Procedure 26(a)(2)(C) requires that “the subject matter […] and a summary

of the facts and opinions to which the witness is expected to testify” be disclosed. Here, the

plaintiffs have not properly designated any non-retained expert witnesses or disclosed the

identities of these providers – much less the substance of their testimony – to SLS in discovery.

        The court has never encountered a plaintiff that relied on the defendant to obtain the very

proof the plaintiff requires to establish its case. Under the present circumstances, the plaintiffs

appear not even to know what that proof may establish. They contend the importance of the

testimony “is the most important [factor] of the four and strongly favors the Greens,” yet how

can the plaintiffs know the substance of their experts’ testimony if they have yet even to review

the records on which such testimony will be based?

        If the plaintiffs are permitted to designate experts at this stage in the litigation, SLS will

undeniably be prejudiced. At the time of the hearing, the parties’ expert designation deadlines,

discovery deadline, and motions deadline had expired – all without any request for more time.

Not only have the plaintiffs failed to designate any experts, but their discovery responses fail to



3
  This court’s Local Uniform Civil Rules provide that “[a] response to a motion may not include a
counter-motion in the same document.” L.U.Civ.R. 7(b)(3)(C). Any request for relief must be submitted
as a motion and docketed separately from a response. Id. As this case currently stands, the plaintiffs have
not submitted any expert designations, nor have they submitted a motion to extend their deadline in order
to permit an untimely submission.
       Case: 1:19-cv-00076-NBB-DAS Doc #: 56 Filed: 04/27/21 6 of 7 PageID #: 345




provide SLS with any substantive information regarding anticipated expert testimony. To allow

the plaintiffs time to designate experts at this stage in the litigation would be highly prejudicial to

SLS.

          Finally, a continuance would result in additional delay and increase the expense of

defending this lawsuit. When the first and third factors “militate against permitting the

testimony,” as they do here, “the court [is] not obligated to continue the trial. Otherwise, failure

to satisfy the rules would never result in exclusion, but only in a continuance.” Hamburger v.

State Farm Mut. Auto. Ins. Co., 361 F.3d at 884. The court finds that the plaintiffs’ failure to

properly designate expert witnesses in compliance with the Federal and Local rules is neither

substantially justified nor harmless; and therefore, they are prohibited from using expert

witnesses and any evidence requiring expert testimony in the trial of this matter. Further, the

particular circumstances of this case and the plaintiffs’ lack of diligence in seeking an extension

of time immediately upon the discovery of counsel’s scheduling error does not lend itself to the

good cause and excusable neglect showing required even if a proper motion were before the

court.4




4
  The more stringent standards of Federal Rule of Civil Procedure 6(b)(1)(B) apply when a deadline
expires without a motion for additional time. Rule 6(b)(1)(B) provides that “when an act may or must be
done within a specified time, the court may, for good cause, extend the time on motion made after the
time has expired: […] if the party failed to act because of excusable neglect.” Fed.R.Civ.P. 6(b)(1)(B). An
extension under this Rule requires a showing of both good cause and excusable neglect. Casey, 2012 WL
3261367 at *2. “[P]art of the good cause showing generally required by this court includes an explanation
for why a timely request for additional time could not have been made before the expiration of time.” Id.
(citing Johnson v. Bolivar County, 2009 WL 4855988, *3–4 (N.D.Miss. Dec. 9, 2009)). The excusable
neglect standard rests on an equitable determination that considers all relevant circumstances including
“the danger of prejudice […], the length of delay and its potential impact on judicial proceedings, the
reason for the delay, including whether it was within the reasonable control of the movant, and whether
the movant acted in good faith.” Midwest Employers Cas. Co. v. Williams, 161 F.3d 877 (5th Cir. 1998)
(quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 395 (1993)).
    Case: 1:19-cv-00076-NBB-DAS Doc #: 56 Filed: 04/27/21 7 of 7 PageID #: 346




                                     III.    Conclusion

      For the reasons stated herein, SLS’s Motion to Disallow Plaintiffs’ Use of Experts for

Failure to Make a Timely Disclosure is GRANTED.

      SO ORDERED, this the 27th day of April, 2021.

                                            /s/ David A. Sanders
                                            UNITED STATES MAGISTRATE JUDGE
